DETAILED ACTION
This is in response to the application filed on March 23, 2020 where Claims 1 – 20, of which Claims 1, 9, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1.	Regarding Claims 1, 9, and 17, the claim(s) recite(s) a method for executing mathematical concepts, such as calculations and relationships.  This judicial exception is not integrated into a practical application because the claims merely implement an abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the term “device” is merely using a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
2.	Claims 1, 9, and 17 recite fundamental mathematical practices of encryption schemes and algorithms.  Block cipher encryption is typically an XOR function on a series of data bits with the encryption key with the same number of bits (e.g., encrypting one or more blocks of the information by a block cipher based on a first key and encrypting one or blocks of the information by the block cipher based on a second key).  The use of a hash function, such as SHA-1, to change a first encryption key to a second encryption key is also a fundamental mathematical practice (e.g., deriving a first key from a first key generator, updating said first key generator, based on a one-way function to generate a second key generator, deriving a second key from the second key generator).   The concept of updating the first key generator after encrypting one or more blocks of the information to generate an encrypted for of the information having one or more blocks that were encrypted based on the first key generator and one or more blocks encrypted based on the second key generator is a mathematical concept well known within the art (e.g. chain block ciphering).  The claims are analogous to inventions that have been determined to claim judicial exceptions, such as Benson (an algorithm for converting binary coded decimal to pure binary) and Diehr (the Arrhenius equation).  
	 Next, the claims are analyzed under the second part of the analysis; the claims require no more than a generic computer to perform generic computer functions.
The Supreme Court held that "simply appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patentable." Mayo, 132 S.Ct. at 1300.  While the Office acknowledges the inventors endeavor to create an improved block cipher process, the subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. The Examiner notes the "useful, concrete and tangible result" test associated with State Street Bank & Trust Co. v. Signature Financial Group, Inc., 149 F.3d 1368, 1373 (Fed. Cir. 1998) is inadequate. "[W]hile looking for 'a useful, concrete and tangible result' may in many instances provide useful indications of whether a claim is drawn to a fundamental principle or a practical application of such a principle, that inquiry is insufficient to determine whether a claim is patent-eligible under § 101 ." In re Bilski, 545 F.3d 943, 959-960 (Fed. Cir. 2008) (en banc ; see also Bilski v. Kappos, 130 S. Ct. 3218, 3231 (2010) ("[N]nothing in today's opinion should be read as endorsing interpretations of § 101 that the [CAFC] has used in the past. See, e.g. State Street, 149 F.3d, at 1373; AT&TCorp., 172 F.3d, at 1357.") It has been held: "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter. If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009).
The current claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a machine to implement a block cipher, where the key generator is hashed to update the encryption key does nothing more than the implementation of well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality; the claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Additionally, the claims are attempting to monopolize an exception (e.g. chain block ciphering).  The claimed limitations, alone and in combination, do not amount to significantly more than the judicial exception.  Therefore, the claims are rejected under 35 USC 101.
3.	Regarding Claims 2 – 8, 10 – 16, and 18 – 20, the claims do not provide additional limitations that would constitute significantly more than the judicial exception.  The claims either describe the actual mathematical process that are part of the judicial exception, describe that various functions of the process as non-deterministic (random), a type of hash function, a preimage function, use of photons) or describe the characteristics of the mathematical process (e.g., Claims 4 and 8, number of iterations required to find a pre-image point or collision).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 8 – 13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2011/0069834 (hereinafter “Urbanik”).
4.	Regarding Claims 1 and 9, Urbanik discloses a system and method implemented by means of a cryptographic device for encrypting information [Para. 0005], comprising:
encrypting one or more blocks of the information by a block cipher based on a first key, [Fig. 1; Para. 0036-57];
deriving a first key form the first key generator [Fig. 1; Para. 0036-57];
updating said first key generator, based on a function to compute a second key generator [Para. 0053-54, 0056];
wherein said updating does not change at least part of the key generator [Para. 0031; use standard block and key sizes];
deriving a second key from the second key generator [Para. 0056-57];
encrypting one or more blocks of the information with the block cipher based on the second key [Para. 0056-57]; 
wherein during the deriving of the first key a one-way function is applied to both the first and second parts of the first key generator [Para. 0051-54; one-way pre-imaging function or hash function], and
wherein the size of the first key is less than the size of the first key generator [Para. 0017; key generator can be 65000 bits or more].
5.	Regarding Claims 2 and 10, Urbanik discloses all the limitations of Claims 1 and 9 above.  Urbanik further discloses that during said updating, the remaining part of said first key generator is changed, at least in part by applying a one-way hash function or a one-way preimage function [Para. 0052-53].
6.	Regarding Claims 4 and 11, Urbanik discloses all the limitations of Claims 1 and 9 above.  Urbanik further discloses that said one-way functions requires at least 264 computational steps to find a preimage point or a collision [Para. 0020].
7.	Regarding Claim 5, Urbanik discloses all the limitations of Claim 1 above.  Urbanik further discloses that during the deriving of the second key a one-way function is applied to both the first and second parts of the second key generator [Para. 0051-54; one-way pre-imaging function or hash function]; and wherein the size of the second key is less than the size of the second key generator [Para. 0052; first sequential bits of the resulting hash].
8.	Regarding Claims 6, Urbanik discloses all the limitations of Claim 5 above.  Urbanik further discloses that said second key is derived at least in part by applying a different, one-way function to the second key generator than the one-way function used in deriving the first key [Para. 0045, 0047, 0063].
9.	Regarding Claims 8, Urbanik discloses all the limitations of Claim 1 above.  Urbanik further discloses that said one-way function used in deriving the first key requires at least 264 computational steps to find a preimage point [Para. 0020].
10.	Regarding Claim 12, Urbanik discloses all the limitations of Claim 9 above.  Urbanik further discloses that said updating includes rotating said key generator [Para. 0092].
11.	Regarding Claim 13, Urbanik discloses all the limitations of Claim 9 above.  Urbanik further discloses that said first key generator is produced from on a non-deterministic process [Para. 0017].
12.	Regarding Claim 15, Urbanik discloses all the limitations of Claim 9 above.  Urbanik further discloses that said block cipher is AES [Para. 0020].
13.	Regarding Claim 17, Urbanik discloses a key generator updating method comprising: 
updating a first key generator therein resulting in a second key generator [Para. 0053-54, 0056]; 
the first key generator is a first collection of values [Para. 0053]; 
the second key generator is a second collection of values [Para. 0053]; 
wherein during the updating at least a first part of the first key generator does not change [Para. 0031; use standard block and key sizes];
wherein during the updating a one-way function is applied to a second part of the first key generator deriving a first key from the first key generator [Para. 0052-53]; 
wherein the first key is a third value or third collection of values [Para. 0052]; 
deriving a second key from the second key generator [Para. 0056-57]; 
wherein the second key is a fourth value or fourth collection of values [Para. 0052, 0056-57]; 
wherein during the deriving of the first key a one-way function is applied to both the first and second parts of the first key generator [Para. 0051-54; one-way pre-imaging function or hash function]; and 
wherein the number of values in the first key is less than the number of values in the first key generator [Para. 0017; key generator can be 65000 bits or more].
14.	Regarding Claim 20, Urbanik discloses all the limitations of Claim 17 above.  Urbanik further discloses that during the deriving of the second key a one-way function is applied to both the first and second parts of the second key generator [Para. 0051-54]; and wherein the number of values in the second key is less than the number of values in the second key generator [Para. 0052; first sequential bits of the resulting hash].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanik, in view of PGPub. 2007/0234034 (hereinafter “Leone”).
15.	Regarding Claims 3 and 16, Urbanik discloses all the limitations of Claims 2 and 9 above.  Urbanik further discloses the use of a SHA-2 hash function to generate the first key [Para. 0021].  Urbanik, however, does not specifically discloses that said one-way hash function is one of the following: SHA-384, SHA-512, SHA-1, Keccak, BLAKE, Gr0stL, JH, or Skein.
	Leone discloses a system and method for securing communications between devices within a network [Abstract].  Leone further disclose the implementation of cipher block chain encryption [Para. 0082, 0089].  Leone additionally disclose the use of SHA-1 function to generate the encryption key [Para. 0074].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Leone with Urbanik since both systems implemented hashing algorithms to generate encryption keys for block ciphers.  This would have been an obvious variation to the type of hashing algorithm that is used and would have been a designer’s choice to implement.  The motivation to do so is to use a more utilized hashing algorithm to simplify implementation of the encryption system [obvious to one skilled in the art].
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanik, in view of U.S. Patent 6,324,558 (hereinafter “Wilber”).
16.	Regarding Claims 7 and 14, Urbanik discloses all the limitations of Claims 1 and 13 above.  Urbanik further discloses of using a Random Number Generator to create the key that initiates the encryption process [Para. 0016-17].  Urbanik, however, does not specifically discloses that said non-deterministic process uses photons.
	Wilber discloses a random number generator (RNG) circuit [Abstract].  Wilber further discloses that the RNG circuit can use quantum noise in a stream of photons to generate a random number [Fig. 17; Col. 24, line 65 – Col. 25, line 6].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Wilber with Urbanik since the incorporation of a photon RNG is a well-known circuit used to generate random number and would have been a designer’s choice as to how the random number is generated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2009/0080647; PGPub. 2013/0136256; PGPub. 2015/0127950.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496